--------------------------------------------------------------------------------

Exhibit 10.20


SEPARATION AGREEMENT
 
THIS AGREEMENT is made between Winland Electronics, Inc., a Minnesota
corporation (the "Company"), and David Gagne (the "Employee").


BACKGROUND:



A. The Employee and the Company are parties to an Employment Agreement dated
December 10, 2012, as amended on October 7, 2013 (the "Employment Agreement")
under which the Employee is employed by the Company.  Under the terms of the
Employment Agreement, Employee is entitled to severance pay under certain
circumstances including the condition that he release the Company in exchange
for such severance pay.




B. Employee and the Company have reached an agreement regarding the Employee's
separation from the Company and desire to memorialize that agreement.

  
THE COMPANY AND THE EMPLOYEE AGREE AS FOLLOWS:
 
1.            TERMINATION OF EMPLOYMENT.  Employee's employment with the Company
is terminated effective as of the close of the Company's business day on
November 15, 2013 (the "Termination Date").


2.            PAYMENT.  In exchange for the promises, releases and agreements
made by the Employee in this Separation Agreement and in full satisfaction of
its obligations under the Employment Agreement, absent rescission of this
Separation Agreement, the Company will (1) pay Employee Two Hundred and no/100
Dollars ($200,000), subject to required and authorized deductions and
withholdings; and (2) continue to pay the Company's ordinary share of premiums
for the lesser of nine (9) calendar months or until such time as the
continuation of such rights expire, for Employee's COBRA continuation coverage
in the Company's group medical, dental and life insurance plans (as applicable),
provided Employee elects such continuation coverage and timely pays Employee's
share of such premiums, if any.


3.            RELEASE OF CLAIMS. 
 

a. Specifically in consideration of the Company's agreements described in
Paragraph 2 of this Separation Agreement, Employee, for himself and anyone who
has or obtains legal rights or claims through him, releases, agrees not to sue,
and forever discharges the Company (as defined below) from any and all manner of
claims, demands, actions, causes of action, administrative claims, liability,
damages, claims for punitive or liquidated damages, claims for attorney's fees,
costs and disbursements, individual or class action claims, or demands of any
kind whatsoever, Employee has or might have against them or any of them, whether
known or unknown, in law or equity, contract or tort, arising out of or in
connection with Employee's employment with the Company, or the termination of
that employment, or otherwise, and however originating or existing, from the
beginning of time through the date of Employee's signing this Separation
Agreement.




b. This release includes, without limiting the generality of the foregoing, any
claims Employee may have for wages, bonuses, commissions, penalties, deferred
compensation, vacation pay, separation benefits, defamation, invasion of
privacy, negligence, emotional distress, breach of contract, claims under the
Employment Agreement, estoppel, improper discharge (based on contract, common
law, or statute, including any federal, state or local statute or ordinance
prohibiting discrimination or retaliation in employment), violation of the
United States Constitution, the Minnesota Constitution, the Age Discrimination
in Employment Act, 29 U.S.C. § 621 et seq., the Minnesota Human Rights Act,
Minn. Stat.           § 363.01 et seq., Title VII of the Civil Rights Act, 42
U.S.C. § 2000e et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101
et seq., the Employee Retirement Income Security Act of 1976, 29 U.S.C. § 1001
et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., any claim
arising under Minn. Stat. Chapters 177 and 181, Minn. Stat. § 176.82, and any
claim for retaliation or discrimination based on sex, race, color, creed,
religion, age, national origin, marital status, sexual orientation, disability,
status with regard to public assistance or any other protected class, or sexual
or other harassment.  Employee hereby waives any and all relief not provided for
in this Separation Agreement.




--------------------------------------------------------------------------------







c. Employee affirms that he has not caused or permitted, and to the full extent
permitted by law, will not cause or permit to be filed, any charge, complaint,
or action of any nature or type against the Company, including but not limited
to any action or proceeding raising claims arising in tort or contract, or any
claims arising under federal, state, or local laws.  If Employee files, or has
filed on him behalf, a charge, complaint, or action, Employee agrees that the
payments described above in Paragraph 2 are in complete satisfaction of any and
all monetary claims in connection with such charge, complaint, or action and
Employee waives, and agrees not to take, any monetary award from such charge,
complaint, or action.




d. Employee understands that he is not, by signing this Separation Agreement,
releasing or waiving (1) any vested interest he may have in any 401(k) or profit
sharing plan by virtue of his employment with the Company, (2) any rights or
claims that may arise after this Separation Agreement is signed, (3) benefit
continuation rights under the Consolidated Omnibus Reconciliation Act or similar
state law, (4) the right to institute legal action for the purpose of enforcing
the provisions of this Separation Agreement, (5) the right to apply for state
unemployment compensation benefits, (6) any rights or claims to receive the
consideration described above in Paragraph 2, (7) any rights or claims to
receive payments under Paragraph 9 below, or (8) the right to pursue any charge,
complaint, or action that cannot by law be waived by a private agreement such as
this Separation Agreement.  However, by signing this Separation Agreement the
Employee does waive, to the extent permitted by law, the right to receive any
monetary award from any such charge, complaint, or action.




e. The "Company," as used in this Paragraph and in this Separation Agreement,
shall mean the Company and its divisions, affiliated entities, insurers, and its
and their present and former officers, directors, shareholders, trustees,
employees, agents, attorneys, representatives and consultants, and the
successors and assigns of each, whether in their individual or official
capacities, and the current and former trustees or administrators of any pension
or other benefit plan applicable to the employees or former employees of the
Company, in their official and individual capacities.

 
4.            EMPLOYEE'S ACKNOWLEDGMENTS.  Employee acknowledges and represents
to the Company that: (a) he understands that he has the right to consult with an
attorney, and that he has been advised by the Company to consult with an
attorney, regarding the meaning and effect of this Separation Agreement; (b) he
understands that he is entitled to a period of twenty-one (21) calendar days
from the date on which he receives an unsigned copy of this Separation Agreement
in which to consider whether to sign this Separation Agreement, and that, having
been advised of that entitlement, he may elect to sign this Separation Agreement
at any time prior to the expiration of that time period; (c) he has read this
Separation Agreement and understands its consequences; (d) he has determined to
execute this Separation Agreement of his own free will; (e) the amounts that the
Company will pay him under this Separation Agreement constitute fair and
adequate consideration for the promises, releases and agreements made by him in
this Separation Agreement; and (f) in the absence of this Separation Agreement,
he would not be entitled to the amounts that the Company will pay him under this
Separation Agreement.


5.            RIGHTS TO RESCIND.  The Company and the Employee hereby
acknowledge that the Employee has the rights described in this Paragraph 5.
 

a. The Employee has the right to rescind this Separation Agreement under the Age
Discrimination in Employment Act.  To be effective, such a rescission must be
made by written notice delivered to the Company within seven (7) days following
the date of this Separation Agreement or sent to the Company by certified mail,
return receipt requested, postmarked within seven (7) days following the date of
this Separation Agreement.




--------------------------------------------------------------------------------







b. The Employee has the right to rescind this Separation Agreement under the
Minnesota Human Rights Act.  To be effective, such a rescission must be made by
written notice delivered to the Company within fifteen (15) days following the
date of this Separation Agreement or sent to the Company by certified mail,
return receipt requested, postmarked within fifteen (15) days following the date
of this Separation Agreement.

 

c. The address to which notice of a rescission under this Paragraph 5 is to be
delivered or sent is: Brian Lawrence, 1950 Excel Drive, Mankato, MN 56001.



6.          EMPLOYMENT AGREEMENT
 

a. For the avoidance of doubt in that regard, nothing contained in this
Separation Agreement will terminate, extinguish or in any manner limit any
right, privilege or benefit which the Company has under the Employment Agreement
(including, without limitation, Article 5 of the Employment Agreement) and each
provision of the Employment Agreement under which the Company has any right,
privilege or benefit (including, without limitation, Article 5 of the Employment
Agreement) will continue in full force and effect in accordance with its terms.




b. Employee hereby knowingly and voluntarily waives the defense that such
obligations are not supported by sufficient consideration.  If, and to the
extent that, the foregoing waiver may be invalid for any purpose, Employee
hereby acknowledges that the Company would not have entered into this Separation
Agreement in the absence of this Paragraph 6(b) and that the obligations of the
Company to the Employee under this Separation Agreement constitute good,
valuable and sufficient consideration for the obligations of the Employee under
the Employment Agreement, as those obligations are reaffirmed, remade and
restated herein.




c. If the Employee violates any term or provision of the Employment Agreement,
the Company's remaining obligation to the Employee under this Separation
Agreement made under Paragraph 2 above will automatically terminate.




d. For the avoidance of any doubt in that regard, the payment to be made to the
Employee under Paragraph 2 above is in lieu of any payment which may be due the
Employee under the Employment Agreement in connection with or by reason of the
termination of the Employee's employment with the Company, and the release made
and given by the Employee in Paragraph 3 above includes within its scope any
claim that the Employee may have to any payment under the Employment Agreement
in connection with or by reason of the termination of the Employee's employment
with the Company.

 
7.            CONFIDENTIALITY.  The Employee will not disclose the terms of this
Separation Agreement to any person without the prior written consent of the
Company; provided, however, that (a) the Employee may disclose the terms of this
Separation Agreement to the Employee's legal counsel, the Employee's accounting
and tax advisors, the Employee's spouse and the Employee's other immediate
family members, (b) the Employee may disclose the terms of this Separation
Agreement if and to the extent that the Employee is compelled to do so by an
order issued by a court of competent jurisdiction, and (c) the Employee may
disclose the amount paid to him under this Separation Agreement to the United
States Internal Revenue Service, the Minnesota Department of Revenue and the
Minnesota Department of Economic Security.
 
8.            COMMUNICATIONS WITH CUSTOMERS AND OTHERS.  The Company and
Employee agree that they will communicate a mutually agreeable message regarding
Employee's termination from the Company to all third parties.  The parties agree
that they shall not disparage or defame each other in any respect or make any
disparaging comments concerning the employment relationship between them.  As to
the Company, this applies to its officers, agents and directors, who
specifically will not disparage Employee's professional reputation; and as to
Employee this relates to comments about any officer, director or employee of the
Company. These obligations do not apply so as to preclude government-mandated
reports, court orders, or otherwise as required by law.



--------------------------------------------------------------------------------






9.            MISCELLANEOUS PAYMENTS TO EMPLOYEE.  Upon verification of the
amount and validity of such expenses which shall occur promptly after Employee
provides the pertinent information, the Company will reimburse the Employee for
any expenses incurred by the Employee during his employment with the Company,
and for which the Employee has not already been reimbursed, provided that the
Employee provides the Company reasonable documentation of such expenses and
complies with the Company's expense reimbursement procedures.


10.            GOVERNING LAW.  This Separation Agreement will be construed and
enforced in accordance with the laws of the State of Minnesota (without regard
to the laws of such state which concern conflicts of laws), and any proceedings
relating to the interpretation or the enforcement of this Separation Agreement
will be brought in federal or state courts located in Minnesota.
 
11.            ENTIRE AGREEMENT.  This Separation Agreement contains the entire
agreement and understanding of the Company and the Employee with regard to the
subject matter addressed herein.  The parties agree that they have not relied
upon any verbal or written representations in entering into this Separation
Agreement.
 
IN WITNESS WHEREOF, the Company and the Employee have executed this Separation
Agreement as of the day and year first above written.






 
 
 
Winland Electronics, Inc.
 
 
 
 
 
 
 
 
Date:
November 15, 2013
 
By: /s/ Thomas G. Goodmanson
 
 
 
Thomas G. Goodmanson
 
 
 
Its Chairman of the Board
 
 
 
 
 
 
 
 
Date:
November 15, 2013
 
/s/ David Gagne
 
 
 
David Gagne

 





 

--------------------------------------------------------------------------------